United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 19, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-30621
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

          versus

     ANTHONY THOMAS, also known as Demon,

                                          Defendant-Appellant.




           Appeal from the United States District Court
               for the Eastern District of Louisiana
                      USDC No. 2:03-CR-338-6-I



Before GARWOOD, JOLLY, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Anthony Thomas appeals his guilty-plea conviction of one count

of conspiring to possess with the intent to distribute 50 grams or

more of cocaine base and quantities of cocaine hydrochloride.

     Thomas argues that the district court violated his due process

rights, as well as 18 U.S.C. § 4241(a), in failing to order a

competency hearing sua sponte. He contends that the district court



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
should have questioned his competence in view of his conflicts with

his attorneys, his refusal to cooperate with the probation officer,

his attempt to withdraw his guilty plea even though he might have

received a life sentence had he gone to trial,1 his attorney’s

expression of concern regarding his competence, and information

regarding head injuries and possible brain damage.           Thomas’s

appellate counsel also represents that Thomas has engaged in

“irrational” behavior during the course of his representation.

     Considering the absence of any indication of a prior history

of irrational behavior, Thomas’s lucid responses during district

court proceedings, matters reflected at the Rule 11 and motion to

withdraw hearings, and the lack of any prior medical opinion on

competency, the district court did not abuse its discretion in not

ordering a competency hearing sua sponte.2   See United States v.

Messervey, 317 F.3d 457, 463 (5th Cir. 2002).     Accordingly, the

judgment of the district court is

                            AFFIRMED.




     1
          Thomas   was   ultimately   sentenced   to   175    months’
imprisonment.
     2
        We note that the district court remarked in passing during
the hearing to withdraw the guilty plea that “I can’t force you to
have a [psychological] examination.” While this statement may be
overly broad as a general matter, the circumstances of this case
are not such as to have required or clearly warranted a mandatory
psychological evaluation.

                                 2